                         IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                    AT KNOXVILLE

UNITED STATES OF AMERICA,                       )
                                                )
                       Plaintiff,               )
                                                )
v.                                              )
                                                )
SYLVIA HOFSTETTER,                              )                    No. 3:15-CR-27-TAV-DCP
COURTNEY NEWMAN, and                            )
CYNTHIA CLEMONS,                                )
                                                )
                       Defendants.              )



                                           ORDER

               All pretrial motions in this case have been referred to the undersigned pursuant to

28 U.S.C. § 636(b) for disposition or report and recommendation regarding disposition by the

District Court as may be appropriate. On September 13, 2018, Defendants Hofstetter, Newman,

and Clemons filed a Joint Motion for Discovery of Raw Data for Complete DOMEX File [Doc.

369], stating that on September 4, 2018, the Government provided reports in PDF format derived

from “the DOMEX raw data.” The Defendants argue that without the “complete DOMEX file in

its original spreadsheet [E]xcel format,” it is too costly for them to confirm the validity of the

Government’s reports. They ask the Court to order the Government to provide the Excel

spreadsheet of the DOMEX file and to “identify, provide, and set out all of the source documents

used” to create the reports at issue.

               The Government responds [Doc. 371] that it has already provided in discovery all

of the raw data, i.e., the patient files, for the DOMEX reports. It points out that the DOMEX

reports themselves are not discovery but, instead, are expert or summary materials analyzing data
already disclosed to the Defendants. However, the Government states that it has provided the

following work product to the Defendants, as an accommodation:

                   (1) a standardized PMP spreadsheet, (2) a spreadsheet
                   identifying imaging locations per patient, (3) a spreadsheet
                   noting payment information per patient, (4) a “guide”
                   spreadsheet notating the sources of data points derived from the
                   patient files used in the analysis, (5) a spreadsheet notating
                   aspects of the patient records reviewed, (6) a spreadsheet
                   outlining patient demographics, and (7) a spreadsheet listing the
                   patients for whom records were reviewed.

[Doc. 371, p.2 (footnote omitted)]. The Government argues that, although it has provided the

information requested, the Court should deny the Defendant’s motion and decline to involve itself

in the parties’ informal sharing of information, because the Court has already ruled the DOMEX

products are not discoverable [Doc. 348] and because no actual dispute exists. In this regard, the

Government states that it would have provided these materials, in the absence of the motion, had

the Defendants simply asked for them.

               In its Memorandum and Order of June 19, 2018, the Court noted that the new

discovery deadline of July 2, 2018, “does not include the DOMEX reports, which the Court

considers to be expert or summary materials, analyzing information already disclosed,” [Doc. 348,

p.8 n.8]. Accordingly, the Court agrees with the Government that the spreadsheets requested by

the Defendants are likely not discoverable, at least not at this juncture. However, the Court

commends the Government for disclosing the spreadsheets at this time. Moreover, even if the

DOMEX raw data were discoverable, the Court has already ordered [Doc. 8, p.7]1 the Defendants

to first request from the Government any “discovery sought and be declined same prior to the filing



1
   Although the Court’s Order on Discovery and Scheduling [Doc. 8] was entered on March 10,
2015, which is well before the instant defense counsel joined the case, this is the Court’s standard
order that it enters in all criminal cases. Accordingly, defense counsel should be familiar with this
requirement. 
                                                 2 
of any motion.” The Defendants’ failure to follow this procedure in the instant matter has

needlessly involved the Court. The Defendants’ Joint Motion for Discovery of Raw Data for

Complete DOMEX File [Doc. 369] is DENIED and is also found to be moot.

             IT IS SO ORDERED.

                                                       ENTER:


                                                       ________________________
                                                       Debra C. Poplin
                                                       United States Magistrate Judge 




                                            3 
 
